                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                        Case No.

 APPROXIMATELY $28,766.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                        Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America for

violations of 21 U.S.C. § 841(a)(1).

                                       The Defendant In Rem

       2.      The defendant property, approximately $28,766.00 in United States currency, was

seized on or about September 5, 2018, from Rondell Ray at or near 3XXX W. Wright Street,

Milwaukee, Wisconsin. The defendant property is presently in the custody of the United States

Marshal Service in Milwaukee, Wisconsin.




            Case 2:19-cv-00140-JPS Filed 01/25/19 Page 1 of 9 Document 1
                                      Jurisdiction and Venue

       3.       This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       4.       This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       5.       Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       6.       The defendant property, approximately $28,766.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                Facts

       7.       Heroin is a Schedule I controlled substance under 21 C.F.R. § 1308.

       8.       MDMA (also known as ecstasy or molly) is a Schedule I controlled substance

under 21 C.F.R. § 1308.

       9.       Cocaine is a Schedule II controlled substance under 21 C.F.R. § 1308.

       10.      Hydrocodone is a Schedule II controlled substance under 21 C.F.R. § 1308.

       11.      Oxycodone is a Schedule II controlled substance under 21 C.F.R. § 1308.

       12.      Dormin is used by drug dealers to cut or dilute controlled substances.

       13.      Inositol is used by drug dealers to cut or dilute controlled substances.



                                                   2

             Case 2:19-cv-00140-JPS Filed 01/25/19 Page 2 of 9 Document 1
        14.      Under 18 U.S.C. § 922(g)(1), it is unlawful for any person who has been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year –

that is, any felony conviction – to possess any firearm.

        15.      Since on or about August 27, 1990, Rondell Ray has been, and remains, a

convicted felon.

        16.      As a convicted felon, Rondell Ray is prohibited from possessing a firearm.

August 28, 2018 purchase of heroin and cocaine from Rondell Ray

        17.      On August 28, 2018, a confidential informant, under the direction of Milwaukee

police officers, purchased 0.34 grams of heroin and 0.1 gram of cocaine from Rondell Ray at or

near Ray’s residence, 3XXX W. Wright Street, Milwaukee, Wisconsin (the “Wright Street

residence”).

        18.      The confidential informant paid Rondell Ray $80 for the 0.34 grams of heroin and

0.1 gram of cocaine, which payment consisted of four $20 bills in pre-recorded buy money.

        19.      The confidential informant had also purchased heroin from Rondell Ray on one or

more occasions before August 28, 2018, at or near the Wright Street residence.

September 5, 2018 execution of search warrant at Rondell Ray’s residence

        20.      On September 5, 2018, officers executed a search warrant at the Wright Street

residence.

        21.      Rondell Ray was present during execution of the search warrant.

        22.      Below are some of the items inside the Wright Street residence on September 5,

2018.

                 A.     In the kitchen were the following:

                           i.   Four digital scales.

                          ii.   Three boxes of baggies.

                                                   3

              Case 2:19-cv-00140-JPS Filed 01/25/19 Page 3 of 9 Document 1
                 B.     In the northeast bedroom were the following:

                           i.   A bottle of Dormin, a bottle of Inositol, and United States
                                currency, all on the same shelf.

                          ii.   Three unlabeled prescription bottles – one containing
                                18 acetaminophen hydrocodone pills, one containing three
                                oxycodone pills, and one containing two unidentified pills.

                         iii.   Four MDMA tablets.

                 C.     In the northwest bedroom were the following:

                           i.   Between the mattress and box spring was a .22 caliber revolver
                                with four rounds of ammunition.

                          ii.   In a pair of jeans was a wallet containing Rondell Ray’s Wisconsin
                                driver’s license and United States currency.

                         iii.   In a plastic bag in the closet was additional United States currency.

                 D.     Throughout the residence were a total of seven cell phones.

        23.      The total United States currency seized from the Wright Street residence was

approximately $28,766, which is the defendant property in this action.

        24.      The approximately $28,766 in United States currency included the $80 (four $20

bills) of recorded buy money from the August 28, 2018 controlled buy of heroin and cocaine

from Rondell Ray.

September 5, 2018 Mirandized Statement

        25.      On September 5, 2018, Rondell Ray was mirandized and agreed to speak with

officers.

        26.      In the September 5, 2018 audio and video recorded statement, Rondell Ray stated

the following:

                 A.     Ray lives alone at the Wright Street residence.

                 B.     Ray pays $650 in cash per month for rent at the Wright Street residence.


                                                  4

              Case 2:19-cv-00140-JPS Filed 01/25/19 Page 4 of 9 Document 1
                 C.     Before officers were able to gain entrance to the Wright Street residence
                        during execution of the search warrant, Ray had flushed about one to two
                        grams of heroin down the toilet.

                 D.     Ray intended to purchase 100 grams of heroin later that day from his
                        Chicago supplier.

                 E.     Ray has been selling heroin for about four or five months.

                 F.     Ray purchased about 50 to 100 grams of heroin every two weeks from his
                        supplier in Chicago.

                 G.     Ray paid $60 per gram for the heroin and then sold it for $120 per gram.

                 H.     The money seized from the Wright Street residence was proceeds from
                        Ray’s selling of drugs and clothes.

                 I.     Ray also sells cocaine, but primarily sells heroin.

                 J.     The firearm found at the Wright Street residence had been left at the
                        residence by Ray’s friend, but Ray possessed it and had placed it under the
                        mattress.

                             Rondell Ray’s 2018 State Drug Charges

        27.      On or about September 7, 2018, Rondell Ray was charged in Milwaukee County

Circuit Court, Case No. 18CF4244, with (1) one count of possession of a firearm by a convicted

felon, and (2) one count of maintaining a drug-trafficking place.

        28.      A plea/sentencing hearing in Case No. 18CF4244 is scheduled for February 25,

2019.

                            Rondell Ray’s 2011 Federal Drug Charges

        29.      On or about June 7, 2011, Rondell Ray was charged in a one-count indictment in

United States v. Rondell Ray, Case No. 11-CR-123 (E.D. Wis.), with distribution of a controlled

substance – namely, crack cocaine, a Schedule II controlled substance.

        30.      On or about August 17, 2011, Rondell Ray pleaded guilty to distribution of a

controlled substance.


                                                  5

              Case 2:19-cv-00140-JPS Filed 01/25/19 Page 5 of 9 Document 1
       31.      On or about January 31, 2012, Rondell Ray was sentenced to 100 months in

prison and five years of supervised release.

       32.      On or about November 21, 2012, Rondell Ray’s sentence was reduced to 90

months in prison and five years of supervised release.

       33.      On or about June 2, 2016, Rondell Ray’s sentence was reduced to 82 months in

prison and five years of supervised release.

       34.      On or about September 7, 2018, the United States Marshal Service issued a

Detainer to the Milwaukee County Jail – which had custody of Rondell Ray in Milwaukee

County Case No. 18CF4244 – as to Rondell Ray’s violation of his supervised release in Case

No. 11-CR-123 (E.D. Wis.).

                          Rondell Ray’s 1998 Federal Drug Charges

       35.      On or about January 21, 1998, Rondell Ray was charged in a four-count

indictment in United States v. Rondell Ray, Case No. 98-CR-11 (E.D. Wis.), with distribution of

a controlled substance – namely, crack cocaine, a Schedule II controlled substance.

       36.      On or about May 28, 1998, Rondell Ray pleaded guilty to one count of

distribution of a controlled substance, and the other three counts were dismissed.

       37.      On or about January 29, 1999, Rondell Ray was sentenced to 151 months in

prison and five years of supervised release.

       38.      On or about March 13, 2008, Rondell Ray’s sentenced was reduced to 130

months in prison and five years of supervised release.

       39.      On or about January 31, 2012, Rondell Ray’s supervised release in Case No. 98-

CR-11 (E.D. Wis.) was revoked and he was sentenced to 33 months in prison, to run concurrent

with Ray’s sentence in 11-CR-123 (E.D. Wis.).



                                                6

             Case 2:19-cv-00140-JPS Filed 01/25/19 Page 6 of 9 Document 1
                             Administrative Forfeiture Proceedings

       40.      The Drug Enforcement Administration (“DEA”) began administrative forfeiture

proceedings on the approximately $28,766.00 in United States currency as money that was used

or intended to be used in exchange for controlled substances or was proceeds of trafficking in

controlled substances.

       41.      On or about November 4, 2018, Rondell Ray filed a claim to the defendant

property, approximately $28,766.00 in United States currency, with the DEA in the

administrative forfeiture proceedings.

                                   Warrant for Arrest In Rem

       42.      Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       43.      The plaintiff alleges and incorporates by reference the paragraphs above.

       44.      By the foregoing and other acts, the defendant property, approximately

$28,766.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       45.      The defendant approximately $28,766.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $28,766.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

                                                  7

             Case 2:19-cv-00140-JPS Filed 01/25/19 Page 7 of 9 Document 1
United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 25th day of January, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                      By:      s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 8

          Case 2:19-cv-00140-JPS Filed 01/25/19 Page 8 of 9 Document 1
                                          Verification

       I, Scott Marlow, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Drug Enforcement Administration (DEA), that I have read the foregoing Verified

Complaint for Civil Forfeiture in rem and know the contents thereof, and that the factual matters

contained in paragraphs 7 through 26 of the Verified Complaint are true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Special Agent with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 01/24/19                               s/SA SCOTT MARLOW
                                             Scott Marlow
                                             Special Agent
                                             Drug Enforcement Administration




                                                9

          Case 2:19-cv-00140-JPS Filed 01/25/19 Page 9 of 9 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $28,766.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

01/25/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                        Case 2:19-cv-00140-JPS
                                      AM O U N T          APPLY IN GFiled
                                                                    IFP   01/25/19 Page
                                                                                     JU D G1
                                                                                           E of 1 Document
                                                                                                        M AG1-1
                                                                                                            . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $28,766.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 25th day of

January, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant property pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant property be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $28,766.00 in United States currency, which was seized on or about

September 5, 2018, from Rondell Ray at or near 3XXX W. Wright Street, Milwaukee,

Wisconsin, and which is presently in the custody of the United States Marshal Service in




         Case 2:19-cv-00140-JPS Filed 01/25/19 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court.


        Dated this       day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


         Case 2:19-cv-00140-JPS Filed 01/25/19 Page 2 of 2 Document 1-2
